AO 245B {Rev. 05/15/'2018) Judgment in a Criminal Petty Case {Modified) Page l Ofl

UNITED STATES DISTRICT COURT
soUrHERN DISTRICT or CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aiter November l, 1987)

mm Garcia_MartineZ Case Number: 3 :1 S-mj -23 1 99-JLB

Benj amin J. Cheeks
Defendant ’s A stamey

REGISTRATION NO. 81705298

THE DEFENDANT:
13 pleaded guilty to count(s) 1 Of Complaint

ll Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) 1
E| The defendant has been found not guilty on count(s)
|:! Count(g) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|E Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|:l Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant’s economic circumstances

Wednesday, December 19, 2018
Date of Imposition of Sentence

DEC 1 9 2018 HONORABLE WILLIAM v. GALLO
UNITED srArEs MAGISTRATE JUDGE

 

  
     

 

"':':~ ._ iii \ m
CLhH\< ns Dl€sl:uc l coil

~ ` ' ` t'C/ALlFOFiN|A

SOUTHEHN olsTH|Cr 0 DEPUTY

l:`¢V

 

 

 

3;18_n1j-23199-JLB

 

